DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 26 September 2018 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/14/2019 and 09/26/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
	Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 18 February 2021 is acknowledged. Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso (US-20160064733-A1).
	Aso discloses a positive active material for a non-aqueous secondary battery that includes the spinel structure and the crystal phase: 
	LiNiaMnbNbcMgdMeeO4 Formula (1) 
	With 0.4≦a≦0.6, 1.2≦b≦1.6, 0.02≦c≦0.1, 0.02≦d≦0.1, 0≦e≦0.1 and 1.8≦(a+b+c+d+e)≦2.2. See abs, ¶13, 45-46 and claims 1-13.
Further, Aso discloses “[niobium] is segregated and located in the surface layer portion […] capacity deterioration after cycles occur is effectively improved” (¶10) and “[…] the surface layer portion thereof while primarily forming the spinel structure containing Ni and Mn. Since the crystal phase is segregated and located in the surface layer portion of the composite oxide particles, the positive active material is protected from the activation components (for example, hydrogen fluoride) contained in the non-aqueous electrolyte” (¶63). 
The Aso reference discloses the claimed invention but does not explicitly disclose the claimed decreasing rate and ratio range of Nb vis-à-vis Ni and Mn. It is noted that the claimed structural variables are construed as result-effective variables, i.e. variables which achieve recognized results. Here, Aso is motivated to segregate Nb on the surface and to decrease the Nb amount moving inwards to gain the benefit of an increase in the protection stemming from Nb without sacrificing the conductivity of the material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization such as varying the amounts of Nb at the surface, since it has been held that where the general conditions of a claim are disclosed in the prior .  
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niina (US-20120135315-A1).
Niina discloses a positive active material for a non-aqueous secondary battery that includes the spinel structure and the crystal phase: 
	 Li1+xNiaMnbCOcO2+d, where x, a, b, c, and d satisfy the following expressions: x+a+b+c=1, 0<x≦0.1, 0≦c/(a+b)<0.40, 0.7≦a/b≦3.0, and −0.1≦d≦0.1. 
See abs, ¶18, 21-24, 28-31, 46-50, table 1 and 2 with accompanying text and claims 1-4.
Niina discloses locating the Nb on the surface to gain the benefit of thermal stability and increases in power characteristics under various temperature conditions (¶18, 28-31, 46). Regarding the surface location and the amount of Nb, Niina recites “the positive electrode active material comprises a layered lithium-containing transition metal composite oxide containing Ni and Mn as its main components, and a niobium-containing substance […] existing on a surface of the lithium-containing transition metal composite oxide; the total amount of niobium in the niobium-containing substance […] is from 0.15 mol % to 1.5 mol % with respect to the total amount of transition metals in the lithium-containing transition metal composite oxide; and the number of moles of the niobium in the niobium-containing substance is equal to or greater than the number of moles of the titanium in the titanium-containing substance.” Claim 1. 
The Niina reference discloses the claimed invention but does not explicitly disclose the claimed decreasing rate and ratio range of Nb vis-à-vis Ni and Mn. It is noted that the claimed structural variables are construed as result-effective variables, i.e. variables which achieve recognized results. Here, Niina is motivated to locate Nb on the surface and to decrease the Nb amount moving inwards to gain the benefit of an increase in the thermal stability stemming from Nb and the conductivity of the material under .  
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (WO2016056586A1 – a machine translation is provided and referenced from hereon).
Oda discloses a spinel complex oxide for the positive electrode active material having the general formula Li a Ni x Mn y M z O 4 + α (M is Ti, Ge, Mg, Fe, Co, and Cu) and 0.3 ≦ x ≦ 0.55, 1.2 ≦ y ≦ 1.6, 0 ≦ Z ≦ 0.4, 1.9 ≦ x + y + z ≦ 2.05, 0.95 ≦ a ≦ 1.1, −0.2 ≦ α ≦ 0.1. 
See abs, pp 6, 7 and claims 1-4.
Oda discloses loading about 2% by wt. of Nb, locating the Nb on the surface of the oxide and optimizing the stoichiometric ratio of the components to gain the benefit of a high potential and capable of suppressing the elution of metal elements, and a lithium ion secondary battery having excellent capacity and high-temperature service life (abs, pp 16-18 and 20). 
	The Oda reference discloses the claimed invention but does not explicitly disclose the claimed decreasing rate and ratio range of Nb vis-à-vis Ni and Mn. It is noted that the claimed structural variables are construed as result-effective variables, i.e. variables which achieve recognized results. Here, Oda is motivated to locate Nb on the surface and to decrease the Nb amount moving inwards to gain the benefit of an increase in the thermal stability stemming from Nb and the conductivity of the material under high-temperature service life. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization such as varying the .
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki (JP2017084521A – a machine translation is provided and referenced from hereon).
	Yamaki discloses a spinel complex oxide for the positive electrode active material having the general formula Li a Ni x Mn y M z O 4 (M is at least one selected from the group consisting of Ge, Mg, Co and Cu, and 0.99 ≦ a ≦ 1.04, 0.4 ≦ x ≦ 0) .48,0 <z ≦ 0.2 is, a + x + y + z = 3), and a specific surface area of not more than 0.05 m 2 / g or more 1.0 m 2 / g. 
See abs, ¶29-31, 140-143 and claims 1-14.
Yamaki discloses a loading amount of 0.8 % by mass of a Nb component, the location of Nb on the surface and the optimization of the stoichiometric ratio of the components to gain the benefit of a superior high-temperature cycle life and capacity retention (abs, pp 140-145 and Table 6 with accompanying text). 
	The Yamaki reference discloses the claimed invention but does not explicitly disclose the claimed decreasing rate and ratio range of Nb vis-à-vis Ni and Mn. It is noted that the claimed structural variables are construed as result-effective variables, i.e. variables which achieve recognized results. Here, Yamaki is motivated to locate Nb on the surface and decreasing the Nb amount moving inwards to gain the benefit of an increase in the thermal stability stemming from Nb and the conductivity of the material under high-temperature service life. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization such as varying the amounts of Nb at the surface and decreasing the amount inwards, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aso, Oda or Niina as applied to claim 1 above, and further in view of Yamaki.
	The disclosure(s) of Aso, Oda, Niina and Yamaki are relied upon as set forth above.
The Aso, Oda or Niina reference discloses the claimed invention but does not explicitly disclose the BET or specific surface area range.  It is noted that the Aso, Oda or Niina reference discloses the claimed conductive material and is cognizant of optimizing the structural variables and the claim(s) call(s) for a specific surface area range.  In particular, Niina discloses the optimization of the specific surface area to gain the benefit of increased performance (¶37). In an analogous art, the Yamaki reference discloses a specific area range of 0.05 to 1.0 m2/g to gain the benefit of increased performance and stability (¶30-31).  One of ordinary skill in the art would have recognized that applying the known technique of Yamaki to the teachings of Aso, Oda or Niina would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of increased performance and stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764